npNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Vivenzio (Reg. No. 52326) on 08/11/2022.

The application has been amended as follows: 
Claim 14. (Currently Amended) A centrifugal pump, comprising:
an outer case;
an inner case enclosed in the outer case;
at least a first unit and a second unit placed in fluid communication with each other, each unit having an intake duct and a discharge duct and a chamber bounded by [[between]] the outer and the inner cases, the intake duct of the second unit being coupled with the discharge duct of the first unit, each unit comprising a plurality of impellers having an axis of rotation and a plurality of diffusers, each placed around a respective impeller;
the inner case comprising two half-parts joined along a connection plane containing the axis of rotation;
and each diffuser comprises two half-parts joined along the connection plane, the centrifugal pump comprising a connecting element between the first unit and the second unit, the connecting element being engaged with a last impeller of the first unit and with a last impeller of the second unit, the centrifugal pump third duct integrated into the outer case, external to the inner case and in fluid communication with the chamber of the first unit and with the intake duct of the second unit,
wherein the pressure of a process fluid inside the third duct pushes the two half-parts of the inner case together.
Claim 21. (Currently Amended) The centrifugal pump according to claim 15[[14]], wherein the main body is configured to define at least in part [[an]] the inner case of the centrifugal pump.
Claim 22. (Currently Amended) The centrifugal pump according to claim 14, wherein the outer case comprises a main body and a cover [[the]], wherein the cover is configured to seal the main body.
Claim 23. (Currently Amended) The centrifugal pump according to claim 14, wherein[[:]] the connecting element comprises a main body fitted between the two half-parts of the inner [[case;]] case, the main body comprises two [[half-parts;]] half-parts, and one of the two half-parts of the main body is attached to one of the two half-parts of the inner case, and the other of the two half-parts of the main body is attached to the other of the two half-parts of the inner case.

Regarding the changes above, Claim 14 has been amended to provide clarity to the claim verbiage. Claims 21 has been amended to provide correct dependency to the claim and overcome 112b rejection. Claim 22 has been amended to clarify the claim verbiage. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745